DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
 Receipt of Applicants remarks and terminal disclaimers filed on March 30, 2021 is acknowledged. Claims 1-27 are pending in this application. No claim amendments were submitted. 

Withdrawn Objections/Rejections
Double Patenting
The rejection of claims 1-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,010,501 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is that of Weigang et al., The Controlled-releasing Drug Implant based on the Three Dimensional Printing Technology: Fabrication and Properties of Drug Releasing in vivo. Journal of Wuhan University of Technology-Mater. Sci. Ed. Dec. 2009:977-981, which discloses the use of 3-D printing technology to fabricate controlled-releasing drug implant comprising levofloxacin (LVFX) and rifampicine (RFP), wherein the drug implant consists of a double-layer structure comprising upper 
Weigang does not, however, disclose the step of moving said deposited layers from at least said first enclosed clean depositing chamber to at least a second enclosed depositing chamber. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/           Primary Examiner, Art Unit 1615